DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/31/2019.
Claims 1-27 are currently pending and have been examined. 
This action is made Non-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both a  and a . Figure 1 includes a workcell 170 that contains robots 170a-n. Using 170 as a reference character for two different things introduces conflicting reference character labeling in the description on page 4, lines 7-8 and on page 8, line 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 1, line 30 recites "the three two or more". .  
Appropriate correction is required.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities: Claims 10 and 19 recite the limitation “the actions of: receiving … processing … executing … determining … performing” in lines 3-14.  The language, ‘the’ actions, insinuates that these actions have already been mentioned in the claim. The examiner suggests amending the claims so that the computers ‘are configured to’ receive… process… execute… etc.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Data processing apparatus in line 2 of claim 19. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The description describes the structure of the data processing apparatus on lines 13-21 of page 17.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-9, 11-15, 17-18, 20-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 20 recite the limitation “the third second action” in line 3. It is unclear whether the applicant meant to recite the third or second action here. For purposes of examination, it has been interpreted as the third action. So, the condition holds between the second and third actions.
Claims 2, 11, and 20 further recite “wherein the condition holds between the second action of the sequence and the third second action of the sequence” in lines 2-3. The examiner suggests writing this in a clear manner in which one can tell the condition is either the same condition as the one introduced between the first and second actions from claim 1, 10, or 19 respectively, or a new condition that is different than the condition between the first and second actions.
Claims 5, 14, and 23 recite the limitation “the third action” in line 2.  There is insufficient antecedent basis for this limitation in the claims. Since there is a third action in claims 2, 11, and 20, the examiner suggests that claims 5, 14, and 23 be made dependent on claims 2, 11, and 20 respectively. 
Claims 9, 18, and 27 recite the limitation “performing a retraction motion” in line 2, 3, and 3 respectively. It is unclear what is performing the retracting motion. For purposes of examination, it has been interpreted that the robot is performing the retraction motion.
Dependent claims 3-4, 6, 8-9, 12-13, 15, 17-18, 21-22, 24, and 26-27 are also rejected because they do not resolve their parent claims’ deficiencies.
The claims have been examined as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation "A computer storage medium encoded with a computer program" in lines 1 can be a transitory signal as no non-transitory language is used in the claim. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Page 17, lines 8-12 of the description describes the computer program instructions as being written on an electrical, optical, or electromagnetic signal. The examiner suggests to add “non-transitory” in the claim so that it would read “A non-transitory computer storage medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, and 19-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brooks (US 20130345875 A1).
Examiner’s interpretation is in italics inside the quotations inside parenthesis.
Regarding Claim 1, Brooks discloses
A method comprising: receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan to determine that the initial plan includes an envelope invariant, wherein the envelope invariant comprises a condition that holds between the first action of the sequence and the second action of the sequence; executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing a recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp. (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Regarding Claim 10, Brooks discloses
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the actions of (“All other computational functionality, including the task-execution :
receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan to determine that the initial plan includes an envelope invariant, wherein the envelope invariant comprises a condition that holds between the first action of the sequence and the second action of the sequence; executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing a recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp. (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Regarding Claim 19, Brooks discloses
A computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the actions of (“All other computational functionality, including the task-execution and training modules 110, 112 and the image-processing facility and related vision :
receiving an initial plan for performing a particular task with (“The tasks may be stored in the robot as supplied or defined, or refined, by training.” [0012])
	a robot having a sensor (“the robot is equipped with one or more cameras or other sensors” [0012]),
	wherein the initial plan includes a sequence of two or more actions, and (“the user has the opportunity to specify the sequence of primitive tasks during training, either by adhering to the sequence when teaching the individual primitive tasks, or--if the primitive tasks are taught in an arbitrary order during training--by entering the order directly via the user interface (e.g., by adjusting a numbered list of the primitive tasks displayed on the screen). Alternatively, the order of steps that make up the complex task may be hard-coded into a prototype of the complex task.” [0088])
	wherein the sequence of the two or more actions comprises a first action followed by a second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action)” [0003]);
	processing the initial plan to determine that the initial plan includes an envelope invariant, wherein the envelope invariant comprises a condition that holds between the first action of the sequence and the second action of the sequence; executing the initial plan including performing the first action in the sequence; determining that the envelope invariant has been violated before performing the second action in the sequence; and in response to determining that the envelope invariant has been violated before performing the second action in the sequence, performing a recovery operation (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold) (execution of the initial plan including the first action), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance) (condition that holds between the first and second actions). … To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior; thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand (condition that holds between actions was determined to be violated before the second action)” [0085]; “It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp. (recovery operation)” [0088]; Examiner Interpretation: The “processing the initial plan” has been interpreted together with “executing the initial plan” since the plan has been processed by Brooks in order to execute the plan.).
Regarding Claims 2, 11, and 20, Brooks discloses
wherein the initial plan comprises a third action which follows the second action (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action), and put them down in accordance with particular coordinates (third action)” [0003]),
and wherein the condition holds between the second action of the sequence and the third second action of the sequence (“To ensure that the pre-conditions for the put-down behavior remain satisfied, the robot controller continuously sends the status of finger separation to the put-down behavior;” [0085]).
Regarding Claims 3, 12, and 21, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that the robot is not in an expected position (“if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location. On the other hand, if the pre-conditions are still satisfied when the destination (which is stored in the associated data-structure instance) is reached, the put-down behavior activates and causes the robot to put the widget down at the specified location.” [0085]; Examiner Explanation: The object is not put down until it reaches the final target position. So, the final target position is the envelope invariant. It’s shown that it can be determined to be violated (positon not reached) because the invention demonstrates that the object is not placed when not at the final target position.).
Regarding Claim 4, 13, and 22, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a precondition of the third action in the sequence has been violated (“if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location.” [0085]).
Regarding Claim 5, 14, and 23, Brooks discloses
wherein determining that the envelope invariant has been violated before performing the third action in the sequence comprises determining that a particular effect was not achieved (“Once the robot controller reports that something is grasped between the fingers (e.g., based on measurements of the distance between fingers or of a force exceeding a set threshold), the pick-up behavior sends a message that the hand holds a widget (since "widget" was the type of object specified in the pick-up instance). Receipt of this message by the put-down behavior satisfies two of the pre-conditions of that behavior: it now knows that the robot hand holds an object, and that the object is a widget. … if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied, and the put-down behavior, consequently, does not try to stack a non-existent widget at the destination location.” [0085]; Examiner Explanation: The particular effect that was determined to not have been achieved is, the control of the widget by the hand.).
Regarding Claim 6, 15, and 24, Brooks discloses
wherein performing a recovery operation comprises: determining all preconditions for achieving the particular effect; and generating a recovery plan to achieve all preconditions for achieving the particular effect (“It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors. For example, if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there (determines that the gripper needs to not be empty to achieve the effect of having control of the widget). Instead, it returns to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (generating a recovery plan to achieve the required precondition).” [0088]).
Regarding Claim 7, 16, and 25, Brooks discloses
wherein determining that the envelope invariant has been violated comprises: repeatedly checking, within a robotic control loop, a memory location representing a precondition relating to the envelope invariant (“The behavior 702 associated with the instance 700 (stored as records, with associated slots/attributes, in the instance database 114 shown in FIG. 1) includes multiple threads 703 that govern task execution and error handling; for example, one thread (conceptually executed by the task-execution module 110, though in reality by the system processor) may monitor the state of the robot's grippers to ensure that the gripper, in fact, holds an object, and another thread may initiate the motion upon a signal from the first thread. Each thread 703 has access to all the slots in the instance 700--this access is what associates the behavior 702 with the instance 700. The threads 703 further have access to a shared memory 704. Incoming messages 706, e.g., from other behaviors or from sensors, can be placed in the shared memory 704, and data stored in the shared memory 704 can be copied into outgoing messages 708.” [0080]; “the robot controller continuously sends the status of finger separation to the put-down behavior” [0085]; Examiner Explanation: The continuous monitoring of the status of the gripper (precondition) is performed by the thread, check hand, which continuously checks (control loop) the status of the behavior which is stored in a particular shared memory location labeled status on Figure 7.);
and determining that a value at the memory location has changed (“thus, if the robot accidentally drops the object, or if a person comes and takes the object out of the robot's hand, before the put down location is reached, one of the pre-conditions is no longer satisfied” [0085]).
Regarding Claim 8, 17, and 26, Brooks discloses
wherein the first action of the sequence comprises picking up an object from a first location, the second action of the sequence comprises moving the object, and the third action of the sequence comprises placing the object at a second location (“A typical industrial robot may, for example, have one or more arms, equipped with grippers, that allow the robot to pick up objects at a particular location (first action), transport them to a destination location (second action), and put them down in accordance with particular coordinates (third action)” [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20130345875 A1) in view of Hiroyuki (JP H1063327 A).
Examiner’s interpretation is in italics inside the quotations inside parenthesis.
Regarding claims 9, 18, and 27,
Brooks discloses:
wherein performing the recovery operation comprises: performing a retraction motion; … and retrying one or more of the actions in the sequence (“if a person intercedes and removes an object from the robot's gripper, the robot senses that change and does not continue to move as though an object were there. Instead, it returns (retraction motion) to the part of the task that is conditioned upon an empty gripper, e.g., by moving to the location where it expects to find new objects to grasp (retrying first action).” [0088]).
Brooks does not explicitly disclose:
	determining, using the sensor a third location of the object; … and retrying one or more of the actions in the sequence
However, Hiroyuki teaches:
Determining a third location of an object with a sensor (“a sensor that obtains position information of the operation object, and a node line selection that selects an optimal node line up to a pick position or a place position of the operation object based on the trajectory generation knowledge based on the position information of the operation object.” [Pg. 5 lines 5-8]; Examiner Interpretation: The sensor needs to obtain position information of the object in this invention because the object is located at an untaught position which is a third location because it’s different than the first (start) and second (end) taught positions.).
Recovering a dropped object by retrying an action (“the robot has a fixed component supply position and a different component installation position in a pick and place operation and a component assembling position. Error recovery where assembly work is constant and parts supply positions are undefined, scattered objects in the room are returned to fixed positions, or when parts are dropped, they are picked up again (retrying the first action) and assembly is continued. The present invention resides in adopting a configuration of a robot control method which is a work robot for performing a task.” [Pg. 4 lines 12-17]).
 Brooks to include teachings of Hiroyuki because “the conventional teaching playback method and path planning method have a problem that the robot cannot be efficiently controlled under the condition that the initial position or the target position of the moving and working robot or the operation object frequently changes” [Pg. 2 lines 20-23] and the ability to detect the location and recover the object reduces “the trouble of re-teaching a robot operation each time the position of a moving or working robot or an operation object changes.” [Pg. 2 lines 24-30]
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
Tsuboi (US 20210213611 A1) is pertinent because it describes a robot control method where the next task is determined based on end conditions of the previous task. The method is demonstrated to determine whether a task should be continued or if a recovery operation is needed.
Naito (US 20170212507 A1) is pertinent to claim 6 as it generates a recovery plan when a manufacturing machine is sensed to fail or breakdown and the recovery plan is based on the breakdown information.
Nikovski (US 20200230815 A1) is pertinent because the background section discusses anomaly detection-based automatic error recovery involving robots that follow a sequence of operations to assemble a product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664C                                                                                                                                                                                                       /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664